           Case 2:06-cr-00127-TLN Document 97 Filed 06/11/20 Page 1 of 1


                                                                                FILED
                              UNITED STATES DISTRICT COURT                 JUNE 11, 2020
                             EASTERN DISTRICT OF CALIFORNIA              CLERK, US DSITRICT COURT
                                                                           EASTERN DISTRICT OF
                                                                                CALIFORNIA




UNITED STATES OF AMERICA,                    Case No. 2:06-CR-00127-01-TLN

                Plaintiff,

      v.                                              ORDER FOR RELEASE OF
                                                       PERSON IN CUSTODY
ABDUL RASHID TANKO,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ABDUL RASHID TANKO,

Case No. 2:06-CR-00127-01-TLN Charge 18 U.S.C. § 1029(a)(3), from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                               Unsecured Appearance Bond $

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                         X     (Other): Sentenced to TIME SERVED.

      Issued at Sacramento, California on June 11, 2020 at 10:30 AM.




                                    By:
                                          Troy L. Nunley
                                          United States District Judge
